 



Exhibit 10.25

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

     THIS AMENDMENT No. 1, dated as of April 11, 2005, to that certain
Employment Agreement, dated and effective as of February 1, 2004, between
Aeropostale, Inc., a Delaware corporation (the “Corporation”), and Julian R.
Geiger (the “Executive”) (as heretofore amended, the “Agreement”).

W I T N E S S E T H:

     WHEREAS, the Executive has been employed by the Corporation pursuant to the
Employment Agreement and desires to continue in its employ, and the Corporation
desires to continue to employ the Executive and to make certain changes to
extend the Employment Period, as that term is defined in the Agreement.

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     FIRST: The definition of Employment Period in Section 1 of the Agreement is
hereby amended to read as follows:

“Employment Period: Unless earlier terminated as provided in Section 5 hereof,
the Employment Period shall be the period commencing on the Effective Date and
terminating on the last day of the 2007 Fiscal Year.”

     SECOND: The first sentence of Section 3.1 of the Employment Agreement
entitled “Base Salary” is hereby deleted in its entirety and is replaced with
the following:

     “Effective February 1, 2005, the Company shall pay Executive a Base Salary
in the amount of $927,000 for the 2005 Fiscal Year, and the Executive’s Base
Salary shall be an amount not less than $927,000 for each of the 2006 and 2007
Fiscal Years.”

     THIRD: Section 3.3 is hereby amended by deleting the words “Intentionally
Omitted” and in its place inserting the following:

“Special Bonus”

Notwithstanding any other terms or provisions contained in this Agreement nor
any other bonus compensation Executive may be eligible to receive pursuant to
this Agreement, on or about April 1, 2005, the Company shall pay the Executive a
one-time special bonus of $133,268.85. This special bonus

 



--------------------------------------------------------------------------------



 



shall not effect, in any manner, any Annual Bonus or other compensation which
Executive may be eligible to receive.”

     FOURTH: Section 3.4 is hereby amended by deleting the paragraph in its
entirety and inserting in its place the following:

“Executive shall be entitled, during the Employment Period, to participate on
the same basis and to the same extent as other executive employees of the
Company, in any pension, life insurance, health insurance, short-term disability
and hospital plans and other fringe benefits or benefit plans presently in
effect and hereafter maintained or created by the Company. In addition,
Executive shall receive an automobile allowance in the amount of $8,500 per
year, payable monthly. During the Employment Period, Company agrees not to
reduce the benefits provided to Executive. Service with the Company, any
Subsidiary, or Federated Department Stores, Inc. (“Federated”) or any affiliate
of Federated shall be recognized for vesting purposes under any benefit plan of
the Company.”

     FIFTH: The parties hereto hereby agree that all references in the Agreement
to the “Agreement” shall include this Amendment No. 1 to the Agreement.

     SIXTH: Except as expressly amended hereby, all terms and conditions of the
Agreement shall remain unchanged, in full force and effect.

     SEVENTH: The Corporation hereby re-affirms the terms and provisions of all
prior employment agreements with the Executive. All prior or contemporaneous
agreements, contracts, promises, representations and statements, if any, among
the parties hereto, or their representatives, concerning the subject matter
hereof, are merged into this Amendment No. 1 to the Agreement and the Agreement,
as so amended, shall constitute the entire agreement among them with respect to
the subject matter hereof. No waiver or modification of the terms hereof shall
be valid unless in writing signed by the party to be charged and only to the
extent therein set forth.

     EIGHTH: This Amendment No. 1 to the Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
taken together shall constitute a single agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1
to the Agreement as of the day and year first above written.

            AEROPOSTALE, INC.
      By /s/ Michael J. Cunningham       Name:   Michael J. Cunningham     
Title:   Executive Vice President and Chief Financial
Officer              /s/ Julian R. Geiger       JULIAN R. GEIGER           

 